Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the amendment filed on 08/03/2021:
Claims 1-3, 5 and 7-19 have been examined.
Claims 4 and 6 have been canceled by Applicant.
Claims 1-2, 5 and 7-15 have been amended by Applicant.
Claims 16-19 newly added.
Legend: “[Prior Art Reference] discloses through the invention” means “See the entire document;” Paragraph [No.] = paragraph #, e.g. Para [0005] = paragraph 5; C = column, e.g. c3 = column 3.

Response to Amendment
Claim Rejections - 35 USC § 112
1.	Applicant’s amendments have overcome the 112(b) or 112 2nd paragraph rejections to claims 1-15 from the previous Office Action.
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.1	Claims 11-13 and 16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant 
2.1.1 	Claims 11-13 recite the limitation/feature “a/the third other vehicle” that is not supported or described in the specification as originally filed or as published. The specification, as originally filed or as published, only describes and supports, in various plural paragraphs the following terms/situation around or with “another vehicle;” “other vehicles;” “first other vehicle;” “second other vehicle;” “the second other vehicle that may be in plural,” BUT, HOWEVER, the specification, as originally filed or as published, is silent about the \newly claimed “a/the third other vehicle,” or situation around the newly claimed “a/the third other vehicle.”
	For the purpose of this examination, the limitation/feature “a/the third other vehicle” is not given a patentable weight and withdrawn from consideration. 
Hence, the limitation/feature “a/the third other vehicle,” in claims 11-13, will be interpreted as “a/the second other vehicle,” as it was previously determined and considered, during preparation of the prior office action.
2.1.2 	Claim 16 recites the limitation/feature “… possibility of collision being greater than a threshold value” that is not supported or described in the specification as originally filed or as published. The specification, as originally filed or as published, only describes and supports, in various plural paragraphs the following terms/situation/limitations relative to a possibility of collision between vehicles/objects: “a reference value for time to collision (TTC);” “a reference value for degree of speed change;” “a reference value for number of times of lane change made by vehicle for a reference period of time,” BUT, HOWEVER, the specification, as originally filed or as published, is silent about the newly claimed “possibility of collision being greater than a threshold value.”
	For the purpose of this examination, the limitation/feature “possibility of collision being greater than a threshold value” is not given a patentable weight and withdrawn from consideration. 
Hence, the last limitation/feature in claim 16 will be interpreted as the following: “… based on the possibility of collision 

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.1	Claims 16-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
3.1.1 	Claim 16 recites the limitation/feature “… possibility of collision being greater than a threshold value” that is not supported or described in the specification as originally filed or as published, which renders the claim indefinite. 
The specification, as originally filed or as published, only describes and supports, in various plural paragraphs the following terms/situation/limitations relative to a possibility of collision between vehicles/objects: “a reference value for time to collision (TTC);” “a reference value for degree of speed change;” “a reference value for number of times of lane change made by vehicle for a reference period of time,” BUT, HOWEVER, the specification, as originally filed or as published, is silent about the newly claimed “possibility of collision being greater than a threshold value,” which renders the claim indefinite. Clarification is required.
	For the purpose of this examination, the limitation/feature “possibility of collision being greater than a threshold value” is not given a patentable weight and withdrawn from consideration. 
Hence, the last limitation/feature in claim 16 will be interpreted as the following: “… based on the possibility of collision 
3.1.2	Claim 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, because of its dependency on rejected dependent claim 16, and for failing to cure the deficiencies listed above.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 1-3, 5, 7-10 and 15-19 rejected under 35 U.S.C. 103 as being unpatentable over Obata (Pub. No.: US 2017/0210379A1) in view of Herbach (US Pat. No.: 8849494B1).
As per claims 1 and 15, Obata discloses through the invention, see entire document, an autonomous vehicle / a method for operating an autonomous vehicle, comprising: 
an object detection apparatus configured to detect an object in a vicinity of the vehicle / detecting a first object and a second object that are located in a vicinity of the autonomous vehicle, the first object including a first other vehicle / the object detection apparatus further configured to detect a first object and a second object, the first object including a first other vehicle (see entire document, particularly fig. 1, 4-8, 10-11, 13-17, abstract, Para [0009-0010, 0012, 0112, 0038, 0112, 0224] – teaching detections of motions, motions predictions of multiple other vehicles 60s, targets; avoiding collision when the collision possibility between the other vehicles (60) exists; detections of motions, motions predictions of multiple other vehicles 60s, targets; inter-target collision possibility estimator 6 that estimates collision possibility between these other vehicles 60, based on overlap between predicted movement ranges of those other vehicles 60 calculated by the target-motion prediction unit 5; information representing the collision possibility between those other vehicles 60 from the inter-target collision possibility estimator 6 output to the target-motion re-prediction unit 7); 
a vehicle drive apparatus configured to control driving of at least one of a power source, a brake apparatus, or a steering apparatus in the autonomous vehicle (see entire document, particularly fig. 1, 8, 14, Para [0032, 0044-0046, 0048, 0079, 0110, 0123, 0209-0210, 0225]); and 
a controller configured to acquire motion information of the object / acquiring motion information of the first object and the second object, and provide a signal to the vehicle drive apparatus based on the motion information to control driving of the at least one of the power source, the brake apparatus, or the steering apparatus / controlling driving of at least one of a power source, a brake apparatus, and a steering apparatus based on the motion information (see entire document, particularly fig. 1, 8, 14, Para [0032, 0044-0046, 0048, 0079, 0110, 0123, 0209-0210, 0225]). 
The Examiner finds that the “automatic braking system,” “execution of deceleration function of user's vehicle by automatic braking when braking determination unit determines that braking of the user's vehicle is required,” “possibility of steering vehicle by target-motion prediction unit” in the Obata reference, teach on a vehicle with manual/autonomous driving functionalities, or a vehicle capable of operating in both manual and autonomous driving manners/modes, similar to how it is described in Para [0054] of the subject specification, at least as published, because it is well known in the art that a well-known in the art 
Hence, the vehicle(s) (50, (60) in Obata reference teach on vehicle(s) with manual/autonomous driving functionalities, or vehicle(s) capable of operating in both manual and autonomous driving manners/modes.
Therefore Examiner finds that the Obata reference is an analogous art, because both Applicant and Obata teach on vehicle that is capable of operating in autonomous driving manner/mode.     
Obata does not explicitly disclose through the invention, or is missing first object that includes a first other vehicle that travels in the vicinity of the autonomous vehicle; controller further configured to: acquire field-of-view information of the another vehicle; based on the field-of-view information of the first other vehicle, determine whether the second object is hidden by the autonomous vehicle from a field of view of the first other vehicle, and based on determining that the second object is hidden by the autonomous vehicle from the field of view of the first other vehicle, provide the signal to the vehicle drive apparatus to thereby drive the autonomous vehicle to a position that is in a path of the first other vehicle or in a path of the second object. 
However, Herbach teaches through the invention, see entire document, particularly in fig. 6, 8-9, c14, lines 49-55 – vehicles 816, 818 hidden, in field of view of autonomous vehicle 810 attempting to drive on road 802 following original trajectory 830 to destination 832, because autonomous vehicle 810 is in a stuck condition since original trajectory 830 is blocked by vehicle 814; in c18, lines 56-64 – a single laser in LIDAR unit 1102 that may have a scanning range of approximately 150 meters distance, a thirty degree vertical ("altitude") field of view, and approximately a thirty degree horizontal ("azimuth") field of view; additional lasers included in LIDAR unit 1102 that may have complementary ranges and fields of view as well so as to provide sufficient coverage of an environmental scene to inform navigational determinations.
Herbach further teaches through the invention, see entire document, particularly in fig. 6, 8-9, c1, lines 23-49 – autonomous vehicle that may include a stuck condition detection component and a communications component; the stuck condition detection component that may be configured to detect a condition in which the autonomous vehicle is impeded from navigating according to a first trajectory; 
Herbach teaches through the invention, see entire document, particularly in fig. 6, 8-9, c1, lines 23-49 – assistance signal that may include sensor information of the autonomous vehicle, indicating low-level sensor strike input and high-level, polygonal or polyhedral representations of objects in the vicinity of the autonomous vehicle; the trajectory specification component that may be configured to specify a second trajectory for the autonomous vehicle and to generate the response to the assistance signal including a representation of the second trajectory; the second trajectory that may ignore the presence of at least part of one high-level, polygonal or polyhedral representation of an object that obstructs the first trajectory.
The Examiner finds that the “object that obstructs the first trajectory” along with the “first and second trajectories for the autonomous vehicle and signal(s) including a representation of the first and/or second trajectory,” in the Herbach reference teach on the “vehicle positioned on a path of the first object or on a path of the second object” in the instant application.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Obata by incorporating, applying and utilizing the above steps, technique and features as taught by Herbach. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order for autonomous vehicle to use the sensed information to navigate through the environment (see entire Herbach document, particularly abstract).

As per claim 2, Obata further discloses through the invention, see entire document, controller further configured to: 
acquire first motion information of the first object and second motion information of the second object; 
determine a possibility of collision between the first object and the second object based on the first motion information and the second motion information; and 
provide the signal to the vehicle drive apparatus based on the possibility of collision (see entire document, particularly fig. 1, 4-8, 10-11, 13-17, abstract, Para [0009-0010, 0012, 0038, 0112, 0224] – 

As per claim 3, Obata further discloses through the invention, see entire document, controller further configured to determine the possibility between the first object and the second object based on a relative distance between the first object and the second object and a relative speed between the first object and the second object (see entire document, particularly fig. 6, Para [0016, 0095, 0159] – teaching, in fig. 6, for example, indication of relative distances R21, R23 between other vehicle (60), velocities V1, V2, V3 of other vehicle (60)).

Claim 4 – canceled.

As per claim 5, Obata does not explicitly disclose through the invention, or is missing a navigation system configured to provide navigation information, wherein the controller is further configured to: 
generate a 3D map based on object information provided by the object detection apparatus and the navigation information; and 
acquire the field-of-view information of the first other vehicle, based on positions at which the autonomous vehicle, the first object, and the second object are located on the 3D map. 
However, Herbach teaches through the invention, see entire document, particularly in c6, lines 40-63 – laser, or set of lasers, that may be rapidly and repeatedly scanned across the surroundings to provide continuous, or nearly continuous, real-time information on distances to the objects therein; combining the measured distances, and the orientation of the laser(s) while measuring each distance, that allows for associating a three-dimensional position with each returning pulse; in this way, a three-dimensional map of points of reflective features that can be generated based on the returning pulses for the entire scanning zone; using the three-dimensional point map, high-level data defining the relative sizes, 
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Obata by incorporating, applying and utilizing the above steps, technique and features as taught by Herbach. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to develop a trajectory that autonomous vehicle can drive from a starting point (e.g., the autonomous vehicle's current location) to an endpoint (e.g., a destination); the trajectory that may also specify some number of intermediate waypoints through which the autonomous vehicle should pass while navigating from the starting point to the endpoint (see entire Herbach document, particularly c6, lines 55-63).

Claim 6 – canceled.

As per claim 7, Obata further discloses through the invention, see entire document, object detection apparatus further configured to detect a second other vehicle, and controller further configured to: acquire motion information of the second other vehicle; based on the motion information, determine whether the second other vehicle is traveling abnormally; and when it is determined that the second other vehicle is travelling abnormally, provide the signal to the vehicle drive apparatus (see entire document, particularly fig. 4-5, 10-11, Para [0009-0010, 0012, 0022-0023, 0038, 0054-0055, 0070, 0086, 0090-0097, 0112, 0224] – teaching vehicles (60) changing lane(s) with different velocities; detecting earlier the possibility that the vehicle 60 may intrude into the lane where the user's vehicle 50 exists, based on the relative motions of the multiple other vehicles 60; teaching detections of motions, motions predictions of multiple other vehicles teach on “… second other vehicle that may be vehicle in plural; … detecting/detected a second other vehicle; … acquiring/acquired motion information of the second other vehicle,” similar to how it described and discussed in Para [0202-0297] in the instant application as published. 

As per claim 8, Obata further discloses through the invention, see entire document, controller further configured to determine whether the second other vehicle is traveling abnormally, based on at least one of information on a degree of speed change made by the second other vehicle or information on a degree of lane change made by the second other vehicle (see entire document, particularly fig. 4-5, 10-11, Para [0009, 0022-0023, 0054-0055, 0070, 0086, 0090-0097, 0112-0113, 0115, 0117-0120, 0137, 0147, 0157-0175] – teaching vehicles (60) changing lane(s) with different velocities; detecting earlier the possibility that the vehicle 60 may intrude into the lane where the user's vehicle 50 exists, based on the relative motions of the multiple other vehicles 60). 

As per claim 9, Obata does not explicitly disclose through the invention, or is missing controller further configured to provide the signal to the vehicle drive apparatus such that the autonomous vehicle is positioned on a path of the second other vehicle. 
However, Herbach teaches through the invention, see entire document, particularly in fig. 6, 8-9, c1, lines 23-49 – assistance signal that may include sensor information of the autonomous vehicle, indicating low-level sensor strike input and high-level, polygonal or polyhedral representations of objects in the vicinity of the autonomous vehicle; the trajectory specification component that may be configured to specify a second trajectory for the autonomous vehicle and to generate the response to the assistance signal including a representation of the second trajectory; the second trajectory that may ignore the presence of at least part of one high-level, polygonal or polyhedral representation of an object that obstructs the first trajectory.
The Examiner finds that the “object that obstructs the first trajectory” along with the “first and second trajectories for the autonomous vehicle and signal(s) including a representation of the first and/or second teach on the “vehicle positioned on a path of the second other vehicle/object or on a path of the second vehicle/object” in the instant application.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Obata by incorporating, applying and utilizing the above steps, technique and features as taught by Herbach. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order for autonomous vehicle to use the sensed information to navigate through the environment (see entire Herbach document, particularly abstract).

As per claim 10, Obata does not explicitly disclose through the invention, or is missing controller further configured to provide the signal to the vehicle drive apparatus such that the autonomous vehicle decelerates while positioned on the path of the second other vehicle. 
However, Herbach teaches through the invention, see entire document, particularly in fig. 6, 8-9, c1, lines 23-49 – assistance signal that may include sensor information of the autonomous vehicle, indicating low-level sensor strike input and high-level, polygonal or polyhedral representations of objects in the vicinity of the autonomous vehicle; the trajectory specification component that may be configured to specify a second trajectory for the autonomous vehicle and to generate the response to the assistance signal including a representation of the second trajectory; the second trajectory that may ignore the presence of at least part of one high-level, polygonal or polyhedral representation of an object that obstructs the first trajectory.
The Examiner finds that the “object that obstructs the first trajectory” along with the “first and second trajectories for the autonomous vehicle and signal(s) including a representation of the first and/or second trajectory,” in the Herbach reference teach on the “vehicle positioned on a path of the first vehicle/object or on a path of the second vehicle/object” in the instant application.
Herbach further teaches through the invention, see entire document, particularly in fig. 16, c30, lines 7-12 – brake unit 1648 that may include any combination of mechanisms configured to decelerate autonomous vehicle 1600
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Obata by incorporating, applying and utilizing the above steps, technique and features as taught by Herbach. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order for autonomous vehicle to use the sensed information to navigate through the environment (see entire Herbach document, particularly abstract).

As per claim 16, Obata further discloses through the invention, see entire document, controller further configured to: determine a possibility of collision between the first other vehicle and the second object; and based on the possibility of collision, drive the autonomous vehicle to the position in which the autonomous vehicle interferes with movement of the first other vehicle or the second object to thereby prevent a collision between the first other vehicle and the second object (see entire document, particularly Para [0011, 0031-0032, 0037-0048] – teaching, for example in Para [0044-0046], information representing the collision possibilities between the user's vehicle 50 and other vehicles 60, which is estimated by the own collision possibility estimator 11, that is output to the braking determination unit 12 that determines if braking is required on the user's vehicle 50 on the basis of the estimation result from the own-collision possibility estimator 11; information representing the determination result from the braking determination unit 12 output to the automatic braking system 13 and warning generator 14; the automatic braking system 13 that executes a deceleration function of the user's vehicle 50 by automatic braking when the braking determination unit 12 determines that braking of the user's vehicle 50 is required). 

As per claim 17, Obata does not explicitly disclose through the invention, or is missing controller further configured to determine the possibility of collision based on the field-of-view information of the first other vehicle. 
However, Herbach teaches through the invention, see entire document, particularly in fig. 6, 8-9, c14, lines 49-55 – vehicles 816, 818 hidden, in field of view of autonomous vehicle 810 attempting to drive on road 802 following original trajectory 830 to destination 832, because autonomous vehicle 810 is in a stuck condition since original trajectory 830 is blocked by vehicle 814; in c18, lines 56-64 – a single 
Herbach further teaches through the invention, see entire document, particularly in fig. 6, 8-9, c1, lines 23-49 – autonomous vehicle that may include a stuck condition detection component and a communications component; the stuck condition detection component that may be configured to detect a condition in which the autonomous vehicle is impeded from navigating according to a first trajectory; sending an assistance signal indicating that the autonomous vehicle seeks assistance navigating according to the first trajectory, and receiving a response to the assistance signal.
Herbach teaches through the invention, see entire document, particularly in fig. 6, 8-9, c1, lines 23-49 – assistance signal that may include sensor information of the autonomous vehicle, indicating low-level sensor strike input and high-level, polygonal or polyhedral representations of objects in the vicinity of the autonomous vehicle; the trajectory specification component that may be configured to specify a second trajectory for the autonomous vehicle and to generate the response to the assistance signal including a representation of the second trajectory; the second trajectory that may ignore the presence of at least part of one high-level, polygonal or polyhedral representation of an object that obstructs the first trajectory.
The Examiner finds that the “object that obstructs the first trajectory” along with the “first and second trajectories for the autonomous vehicle and signal(s) including a representation of the first and/or second trajectory,” in the Herbach reference teach on the “vehicle positioned on a path of the first object or on a path of the second object” in the instant application.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Obata by incorporating, applying and utilizing the above steps, technique and features as taught by Herbach. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order for autonomous vehicle to use the sensed information to navigate through the environment (see entire Herbach document, particularly abstract).

As per claim 18, Obata does not explicitly disclose through the invention, or is missing controller further configured to, based on determining that the second object is hidden by the autonomous vehicle from the field of view of the first other vehicle, provide the signal to the vehicle drive apparatus to thereby drive the autonomous vehicle to a first position that is in the path of the first other vehicle. 
However, Herbach teaches through the invention, see entire document, particularly in fig. 6, 8-9, c14, lines 49-55 – vehicles 816, 818 hidden, in field of view of autonomous vehicle 810 attempting to drive on road 802 following original trajectory 830 to destination 832, because autonomous vehicle 810 is in a stuck condition since original trajectory 830 is blocked by vehicle 814; in c18, lines 56-64 – a single laser in LIDAR unit 1102 that may have a scanning range of approximately 150 meters distance, a thirty degree vertical ("altitude") field of view, and approximately a thirty degree horizontal ("azimuth") field of view; additional lasers included in LIDAR unit 1102 that may have complementary ranges and fields of view as well so as to provide sufficient coverage of an environmental scene to inform navigational determinations.
Herbach further teaches through the invention, see entire document, particularly in fig. 6, 8-9, c1, lines 23-49 – autonomous vehicle that may include a stuck condition detection component and a communications component; the stuck condition detection component that may be configured to detect a condition in which the autonomous vehicle is impeded from navigating according to a first trajectory; sending an assistance signal indicating that the autonomous vehicle seeks assistance navigating according to the first trajectory, and receiving a response to the assistance signal.
Herbach teaches through the invention, see entire document, particularly in fig. 6, 8-9, c1, lines 23-49 – assistance signal that may include sensor information of the autonomous vehicle, indicating low-level sensor strike input and high-level, polygonal or polyhedral representations of objects in the vicinity of the autonomous vehicle; the trajectory specification component that may be configured to specify a second trajectory for the autonomous vehicle and to generate the response to the assistance signal including a representation of the second trajectory; the second trajectory that may ignore the presence of at least part of one high-level, polygonal or polyhedral representation of an object that obstructs the first trajectory.
The Examiner finds that the “object that obstructs the first trajectory” along with the “first and second trajectories for the autonomous vehicle and signal(s) including a representation of the first and/or second teach on the “vehicle positioned on a path of the first object or on a path of the second object” in the instant application.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Obata by incorporating, applying and utilizing the above steps, technique and features as taught by Herbach. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order for autonomous vehicle to use the sensed information to navigate through the environment (see entire Herbach document, particularly abstract).

As per claim 19, Obata does not explicitly disclose through the invention, or is missing controller further configured to, based on determining that the second object is hidden by the autonomous vehicle from the field of view of the first other vehicle, provide the signal to the vehicle drive apparatus to thereby drive the autonomous vehicle to a second position that is in the path of the second object.
However, Herbach teaches through the invention, see entire document, particularly in fig. 6, 8-9, c14, lines 49-55 – vehicles 816, 818 hidden, in field of view of autonomous vehicle 810 attempting to drive on road 802 following original trajectory 830 to destination 832, because autonomous vehicle 810 is in a stuck condition since original trajectory 830 is blocked by vehicle 814; in c18, lines 56-64 – a single laser in LIDAR unit 1102 that may have a scanning range of approximately 150 meters distance, a thirty degree vertical ("altitude") field of view, and approximately a thirty degree horizontal ("azimuth") field of view; additional lasers included in LIDAR unit 1102 that may have complementary ranges and fields of view as well so as to provide sufficient coverage of an environmental scene to inform navigational determinations.
Herbach further teaches through the invention, see entire document, particularly in fig. 6, 8-9, c1, lines 23-49 – autonomous vehicle that may include a stuck condition detection component and a communications component; the stuck condition detection component that may be configured to detect a condition in which the autonomous vehicle is impeded from navigating according to a first trajectory; sending an assistance signal indicating that the autonomous vehicle seeks assistance navigating according to the first trajectory, and receiving a response to the assistance signal.
Herbach teaches through the invention, see entire document, particularly in fig. 6, 8-9, c1, lines 23-49 – assistance signal that may include sensor information of the autonomous vehicle, indicating low-level sensor strike input and high-level, polygonal or polyhedral representations of objects in the vicinity of the autonomous vehicle; the trajectory specification component that may be configured to specify a second trajectory for the autonomous vehicle and to generate the response to the assistance signal including a representation of the second trajectory; the second trajectory that may ignore the presence of at least part of one high-level, polygonal or polyhedral representation of an object that obstructs the first trajectory.
The Examiner finds that the “object that obstructs the first trajectory” along with the “first and second trajectories for the autonomous vehicle and signal(s) including a representation of the first and/or second trajectory,” in the Herbach reference teach on the “vehicle positioned on a path of the first object or on a path of the second object” in the instant application.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Obata by incorporating, applying and utilizing the above steps, technique and features as taught by Herbach. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order for autonomous vehicle to use the sensed information to navigate through the environment (see entire Herbach document, particularly abstract).

2.	Claims 11-14 rejected under 35 U.S.C. 103 as being unpatentable over the combination of Obata and Herbach, further in view of Asami (US Pat. No.: 6252520B1).
As per claim 11, Obata does not explicitly disclose through the invention, or is missing a communication apparatus configured to communicate with a second other vehicle, wherein the controller is further configured to: acquire information on the second vehicle; and provide the signal to the vehicle drive apparatus based on the communication with the second other vehicle. 
However, Asami teaches through the invention, see entire document, particularly in fig. 1, 4, 9, 11, c5, line 44 through c6, line 10 – vehicles 31 to 33 traveling on each lane of a road 30 having three lanes per one way exist and these vehicles 31 to 33 that mount the inter-vehicle radio communication device; the vehicle 32 traveling only on a central lane 30b; however, the vehicle 31 that travels on a left 
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Obata by incorporating, applying and utilizing the above steps, technique and features as taught by Asami. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to execute control operation by the controller of the inter-vehicle radio communication device of the vehicle; to transmit from the vehicle 32 to either vehicle information signal showing the existence of a vehicle (the vehicle 31 or 33) that may further approach by the change of a lane from the vehicle 32 to either vehicle (see entire Asami document, particularly abstract).

As per claim 12, Obata does not explicitly disclose through the invention, or is missing controller further configured to, based on the communication with the second other vehicle, provide the signal to the vehicle drive apparatus such that the vehicle and the second other vehicle travel in alignment on a plurality of travel lanes. 
However, Asami teaches through the invention, see entire document, particularly in fig. 1, 4, 9, 11, c5, line 44 through c6, line 10 – vehicles 31 to 33 traveling on each lane of a road 30 having three lanes per one way exist and these vehicles 31 to 33 that mount the inter-vehicle radio communication device; the vehicle 32 traveling only on a central lane 30b; however, the vehicle 31 that travels on a left lane 30a, then is accelerated and tries to change a lane to the central lane 30b as shown by an arrow; the 
The Examiner finds that the “the vehicles 31 to 33 that travel approximately in parallel,” In the Asami reference, teach on “the vehicle and the second other vehicle that travel in alignment on a plurality of travel lanes” in the instant application.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Obata by incorporating, applying and utilizing the above steps, technique and features as taught by Asami. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to execute control operation by the controller of the inter-vehicle radio communication device of the vehicle; to transmit from the vehicle 32 to either vehicle information signal showing the existence of a vehicle (the vehicle 31 or 33) that may further approach by the change of a lane from the vehicle 32 to either vehicle (see entire Asami document, particularly abstract).

As per claim 13, Obata does not explicitly disclose through the invention, or is missing e second other vehicle as a plurality of autonomous vehicles, and the communication apparatus that communicates with the plurality of autonomous vehicles. 
However, Asami teaches through the invention, see entire document, particularly in fig. 1, 4, 9, 11, c5, line 44 through c6, line 10 – vehicles 31 to 33 traveling on each lane of a road 30 having three lanes per one way exist and these vehicles 31 to 33 that mount the inter-vehicle radio communication device; the vehicle 32 traveling only on a central lane 30b; however, the vehicle 31 that travels on a left 
The Examiner finds that the “information signal … transmitted from the vehicle 32 to either vehicle,” in the Asami reference, teaches on “communications with plurality of autonomous vehicles” in the instant application.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Obata by incorporating, applying and utilizing the above steps, technique and features as taught by Asami. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to execute control operation by the controller of the inter-vehicle radio communication device of the vehicle; to transmit from the vehicle 32 to either vehicle information signal showing the existence of a vehicle (the vehicle 31 or 33) that may further approach by the change of a lane from the vehicle 32 to either vehicle (see entire Asami document, particularly abstract).

As per claim 14, Obata further discloses through the invention, see entire document, second other vehicle as a manual vehicle (see entire document, particularly fig. 4-7, 10-11, 13, 15-17, numerous paragraphs). 
The Examiner finds that the “automatic braking system,” “execution of deceleration function of user's vehicle by automatic braking when braking determination unit determines that braking of the user's vehicle is required,” “possibility of steering vehicle by target-motion prediction unit” in the Obata reference, teach on a vehicle with manual/autonomous driving functionalities, or a vehicle capable of operating in both manual and autonomous driving manners/modes, similar to how it is described in Para [0054] of the subject specification, at least as published, because it is well known in the art that a well-known in the art autonomous driving typically includes well-known in the art automatic braking, possibility to steer a vehicle by vehicle controller, not a human. 
Hence, the vehicle(s) (50, (60) in Obata reference teach on vehicle(s) with manual/autonomous driving functionalities, or vehicle(s) capable of operating in both manual and autonomous driving manners/modes.

Response to Arguments
1.	Applicant’s arguments with respect to claims 1-3, 5 and 7-19 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
2.	Applicant’s arguments with respect to claims 1-3, 5 and 7-15 have been considered but are moot in view of the new ground(s) of rejection in the current Office Action. 
Although, the Applicant has amended claims by amending and/or revising some or certain limitations/features into recently amended independent/dependent claims (by rolling some or certain limitations/features from canceled dependent claims into recently amended independent claims), along with re-phrasing or modifying some verbiage and claim language, the Examiner finds that scope of the claims has not changed, as well as a number of the same previously cited prior art references, which has resulted in providing of the new ground(s) of rejection (e.g., if independent claims 1 and 15 were rejected under 35 U.S.C. 103 as being unpatentable over Obata (Pub. No.: US 2017/0210379A1), in the previous office action, now independent claims 1 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Obata (Pub. No.: US 2017/0210379A1) in view of Herbach (US Pat. No.: 8849494B1), in the instant office action; if dependent claims 11-14 were rejected under 35 U.S.C. 103 as being unpatentable over Obata in view of Asami (US Pat. No.: 6252520B1), in the previous office action, now dependent claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Obata and Herbach, further in view of Asami (US Pat. No.: 6252520B1), in the instant office action). Therefore, it is believed that the rejection should be maintained.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. YURI KAN, P.E., whose telephone number is (571) 270-3978. The examiner can normally be reached on Monday-Friday. 
If attempts to reach the examiner by telephone are unsuccessful, you may contact the examiner's supervisor, Mr. Jelani Smith, who can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	
	
/YURI KAN, P.E./Primary Examiner, Art Unit 3662